

116 HR 6212 IH: To provide for the continuation of Department of Veterans Affairs educational assistance benefits during emergency situations, and for other purposes.
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6212IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. Takano introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo provide for the continuation of Department of Veterans Affairs educational assistance benefits during emergency situations, and for other purposes.1.Continuation of Department of Veterans Affairs educational assistance benefits during emergency situations(a)Continuation of benefitsDuring the 180-day period beginning on the date of the enactment of this Act, the Secretary of Veterans Affairs may treat a program of education offered by distance learning as if such program of education were offered on-site at an educational institution for purposes of the laws administered by the Secretary, if such program of education is—(1)converted from being offered on-site at an educational institution to being offered by distance learning by reason of an emergency or health-related situation, as determined by the Secretary; or(2)offered by distance learning by reason of the existence of an emergency or health-related situation, as so determined.(b)Continuation of payment of allowances in emergency situationsSection 3680(a) of title 38, United States Code, is amended—(1)in paragraph (2)(A), by striking 4 weeks and inserting eight weeks; and(2)by adding at the end the following new paragraph:(3)For purposes of this subsection, the term emergency situation means—(A)a public health crisis;(B)a state of emergency declared by the Federal Government or by a State or local government; or(C)any other situation, as determined by the Secretary..